Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 January 2022 and 21 January 2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claims 1, 2, 4, and 6-10 have been amended.
Claims 1-18 are presently pending.

Applicant's arguments filed 19 January 2022 with respect to the Rejections of Claims 2 and 11 under 35 USC 112 have been fully considered but they are not persuasive. Claim 1 has been amended to recite: “receives device identification information for each of a plurality of different devices” which implies receipt of a plurality of device identification information (i.e., each of the plurality of devices respectively provides some device identification information). Claim 2 recites “determines the functionality of the different devices based on the device identification information” which at present refers to a single device identification information that is utilized to determine functionality of all of the plurality of different devices. As Claim 1 has implicitly recited receiving a plurality of device identification information, the usage of the article .

Applicant’s arguments with respect to the Amendments to Claims 1 and 10 have been considered but are moot in view of the new ground(s) of rejection. 


Claim Rejections - 35 USC § 112(a)/First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 (and similarly Claim 10) has been amended to recite: “the processor configured to simultaneously control light levels of at least two of the plurality of different devices, wherein the controlled light levels are calibrated”. Applicant submits that support for this amendment comes from [0057] of the Pre-Grant Publication of the instant Application (2021/0314387). [0057] is reproduced here in full with emphasis added:
For calibration of the HES 100, a wireless calibration device 116 may be placed at a typical viewing and/or listening position 121 (e.g., near or on a chair or couch that a user 120 would sit to view the television) of the HES 100 by the user 120 (see FIG. 1). For audio calibration, the WHEH 102 could direct a calibration signal to each audio device in sequence or in combination, or each audio device could be directed to generate its own calibration program. A microphone in the wireless calibration device 116 monitors the calibration signals from the audio devices, and can communicate its readings to the WHEH 102 or back to the audio devices in a point-to-point or broadcast mode. Adjustments could then be made to the frequency characteristics, volume, or other parameters to provide a calibrated home theater environment. Similarly, a wireless light sensitive device could be used to monitor a calibration signal from one or more display devices 112 to provide video calibration of the system. In one embodiment, the microphone and light sensitive device may be contained in a single calibration unit. Alternately, the microphone and light sensitive may be contained in separate calibration units. In one embodiment, an actuator on the microphone device could cause the device to communicate with the hub to initiate the calibration sequence.

for. As such, it cannot be said that the Specification sufficiently supports the narrower claim limitation that ‘light levels’ are specifically controlled or calibrated. As such the limitation is not explicitly nor inherently disclosed by the Specification, such subject matter cannot be said to have been in Applicant’s possession at the time of filing, and therefore constitutes new matter. Furthermore, the Specification as written does not fully support that light levels two or more devices are simultaneously controlled. Rather, data retrieved from monitors are merely utilized to provide video calibration, with no details regarding the timing of such calibrations.  As such the limitation is not explicitly nor inherently disclosed by the Specification, such subject matter cannot be said to have been in Applicant’s possession at the time of filing, and therefore constitutes new matter. See MPEP 608.04(a).
	As Claims 2-9 and 11-18 are all dependent on Claims 1 and 10, respectively, they too are rejected as containing unsupported subject matter.


Claim Rejections - 35 USC § 112(b)/Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites: “determining functionality of the different devices based on the device identification information”. Claim 1, upon which Claim 2 depends, recites “receive device identification information for each of a plurality of different devices” which implies a plurality of device identification information. As such, the recitation of ‘the device identification information’ (DII) in Claim 2 is indefinite as it is unclear if the functionality is dependent on a single DII (and if so, which of the plurality?) or if the limitation is intended to reflect the functionality of each device being based on the respective DII of each device. See Response to Arguments above. Appropriate corrections are required.
Claim 11 suffers similar deficiencies as Claim 2 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 7-11, and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grannan (US 2004/0203387 A1) (of record, hereinafter Grannan), in view of Kim et al. (US 2005/0166241 A1) (of record, hereinafter Kim), further in view of Marvit et al. (US 2005/0212911 A1) (of record, hereinafter Marvit), and further in view of Soneira (US 2006/0212923 A1) (hereinafter Soneira).

Regarding Claim 1, Grannan disclose a wireless hub [Fig. 1: gateway system 110] comprising: 
a processor; [Fig. 1; Processor 132] and 
a wireless transceiver; [Fig. 1; 0014-19: gateway system with various communication interfaces to communicate with remote control 102 and appliances 120, 122, 127, where each communication interface may be wireless]
 the wireless transceiver configured to transmit command codes to control the different devices. [Figs. 2-3; 0018-23: system may receive commands from the remote control and translate/forward/interpret them to transmit and control the connected appliances (e.g., televisions, audio equipment, video equipment, etc.), where the commands may be transmitted through any wireless interfaces, and where the system may be utilized to manipulate appliance settings]
Grannan fails to explicitly disclose the wireless transceiver configured to receive device identification information for each of a plurality of different devices; the processor configured to access a database and obtain command codes for controlling the different devices; and the wireless transceiver configured to transmit command codes based on the obtained command codes to control the different devices.
Kim, in analogous art, teaches the wireless transceiver configured to receive device identification information for each of a plurality of different devices; [Figs. 1, 9B, 10; 0064-67, 0082-89: host device/wireless bridge (e.g., wireless hub of Grannan) may request and receive device IDs of connected peripheral devices (e.g. appliances of Grannan) to record/allocate/register connected peripherals]
the processor configured to access a database and obtain command codes for controlling the different devices; [Figs. 1, 10, 16A-B; 0086-87, 0119-122: after allocating/recognizing peripheral devices, system generates a mapping table for determining device control commands for controlling relevant peripheral device based on the state of the peripheral devices] and 
the wireless transceiver configured to transmit command codes based on the obtained command codes to control the different devices. [Figs. 1, 10, 16A-B; 0086-87, 0119-122: after allocating/recognizing peripheral devices, system generates a mapping table for determining device control commands for controlling relevant peripheral device based on the identification and state of the peripheral devices]
[Kim – 0005-12]
	Grannan and Kim fail to explicitly disclose the processor configured in response to detect a gesture using motion detection of a user of the wireless hub to control presentation of video content by a video display.
	Marvit, in analogous art, teaches the processor configured in response to detect a gesture using motion detection of a user of the wireless hub to control presentation of video content by a video display. [Figs. 1-3, 15; ABST, 0004-5, 0040: mobile handheld device may have a gesture/motion database which defines a plurality of gestures/motions detectable of the mobile handheld device and mapping them to particular remote control commands for operating a controllable device; 0034-35: handheld device may be any device that can recognize movement of the device to directly alter what is being displayed on a device display, and wherein the device may have various inputs including a touchpad/touchscreen; 0037: memory 18 may have databases for gestures and function mapping; 0038, 0052, 0056: motion detector 22 tracks movement of the device, and processor 32 receives motion data to determine which function or operation to perform based on the device motion; 0065-66: wherein some selective engagement of the motion sensitivity may be engaged (e.g. pressing a key); 0122-125: handheld device 10 may control other devices through motion input by processing the received motion input and comparing to a gesture/motion mapping database]
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Grannan and Kim with the teachings of Marvit to control video content based on detected gestures of a user in order to facilitate control of devices using commands mapped to motion inputs of a remote control device. [Marvit - ABST; 0002-6] 
	Grannan, Kim, and Marvit fail to explicitly disclose the processor configured to simultaneously control light levels of at least two of the plurality of different devices, wherein the controlled light levels are calibrated. 
	Soneira, in analogous art, teaches the processor configured to simultaneously control light levels of at least two of the plurality of different devices, wherein the controlled light levels are calibrated. [0009-11, 0030-37: systems for automatically adjusting/calibrating/configuring all video components in a video system, which may be performed by any component of the system (such as the gateway system of Grannan, Kim, and Marvit above), where such adjustments/calibrations may include adjusting display brightness, contrast, color saturation, gamma tables, etc.]
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Grannan, Kim, and Marvit with the teachings of Soneira to have the processor control calibrated light levels of different devices in order to automatically calibrate display settings to accurately display an image without [Soneira – 0002-5, 0035-37]

Regarding Claim 2, Grannan, Kim, Marvit, and Soneira disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Kim discloses wherein the processor is configured to determine functionality of the different devices based on the device identification information. [Kim – Figs. 1, 10, 16A-B; 0086-87, 0119-122: after allocating/recognizing peripheral devices, system generates a mapping table for determining device control commands for controlling relevant peripheral device based on the identification and state of the peripheral devices]

Regarding Claim 7, Grannan, Kim, Marvit, and Soneira disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Grannan discloses wherein the processor is configured to receive voice information and control the different devices based on the received voice information. [Grannan – 0007, 0015, 0018-20: remote control may comprise a microphone to collect voice input that may be provided to the gateway system to be interpreted and translated to commands to be forwarded to the various appliances]

Regarding Claim 8, Grannan, Kim, Marvit, and Soneira disclose all of the limitations of Claim 7 which are analyzed as previously discussed with respect to that claim.
[Grannan – 0007, 0015, 0018-20: remote control may comprise a microphone to collect voice input that may be provided to the gateway system to be interpreted and translated to commands to be forwarded to the various appliances including televisions and other video/audio equipment; Kim – Figs. 16A-B; 0086-87, 0119-122: after allocating/recognizing peripheral devices, system generates a mapping table for determining device control commands for controlling relevant peripheral device based on the identification and state of the peripheral devices, where Figs. 16A-B show that control of devices may comprise volume control/muting]

Regarding Claim 9, Grannan, Kim, Marvit, and Soneira disclose all of the limitations of Claim 7 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Grannan and Kim disclose wherein based on the received voice information, the processor is configured to change content displayed on a display device. [Grannan – 0007, 0015, 0018-20: remote control may comprise a microphone to collect voice input that may be provided to the gateway system to be interpreted and translated to commands to be forwarded to the various appliances including televisions and other video/audio equipment; Kim – Figs. 16A-B; 0086-87, 0119-122: after allocating/recognizing peripheral devices, system generates a mapping table for determining device control commands for controlling relevant peripheral device based on the identification and state of the peripheral devices, where Figs. 16A-B show that control of devices may comprise channel changing]

Regarding Claim 10, Claim 10 recites a method claiming the functionality of the wireless hub of Claim 1. As such, Claim 10 is analyzed and rejected similarly as Claim 1 above, mutatis mutandis.

Regarding Claim 11, Grannan, Kim, Marvit, and Soneira disclose all of the limitations of Claim 10 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 11 recites nearly identical limitations as Claim 2 above and is rejected similarly as that claim.

Regarding Claim 16, Grannan, Kim, Marvit, and Soneira disclose all of the limitations of Claim 10 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 16 recites nearly identical limitations as Claim 7 above and is rejected similarly as that claim.

Regarding Claim 17, Grannan, Kim, Marvit, and Soneira disclose all of the limitations of Claim 16 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 17 recites nearly identical limitations as Claim 8 above and is rejected similarly as that claim.

Regarding Claim 18, Grannan, Kim, Marvit, and Soneira disclose all of the limitations of Claim 16 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 18 recites nearly identical limitations as Claim 9 above and is rejected similarly as that claim.


Claims 3 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grannan, Kim, Marvit, and Soneira as applied to claims 1 and 10, respectively above, and further in view of Cook (US 7,260,616 B1) (of record, hereinafter Cook).

Regarding Claim 3, Grannan, Kim, Marvit, and Soneira disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Grannan, Kim, and Marvit further discloses that the remote control device may comprise a button interface for interacting with the system. [Grannan – Fig. 3, 0024; Kim – 0167; Marvit – Fig. 1; 0035]
	Grannan, Kim, Marvit, and Soneira fail to explicitly disclose wherein registration of the different devices is performed in response to a user pressing an actuator.
	Cook, in analogous art, teaches wherein registration of the different devices is performed in response to a user pressing an actuator. [col. 2, lines 1-29; col. 4, lines 34-43; col. 5, lines 7-21: user may register initiate device/peripheral registration with a communication hub (such as the wireless hubs of Grannan, Kim, and Marvit above) by providing some input to switch to a configuration mode, such as some sort of switch device (or such as the various buttons disclosed by Grannan, Kim, and Marvit)]
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Grannan, Kim, Marvit, and Soneira with the teachings of Cook to register the devices in response to a user pressing an actuator in order to quickly and easily register and authorize any new devices being added to a some communication hub. [Cook – col. 2, lines 38-59]

Regarding Claim 12, Grannan, Kim, Marvit, and Soneira disclose all of the limitations of Claim 10 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 12 recites nearly identical limitations as Claim 3 above and is rejected similarly as that claim.


Claims 4-5 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grannan, Kim, Marvit, and Soneira as applied to claims 1 and 10, respectively, above, and further in view of Hayes et al. (US 6,781,518 B1) (of record, hereinafter Hayes).

Regarding Claim 4, Grannan, Kim, and Marvit disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
[Grannan – Fig. 1: remote control 102; Kim – Fig. 3: remote control 60]
	Grannan, Kim, Marvit, and Soneira fail to explicitly disclose wherein the processor and the transceiver configured to communicate, to a smart remote, statuses of the different devices.
	Hayes, in analogous art, teaches wherein the processor and the transceiver configured to communicate, to a smart remote, statuses of the different devices. [Col. 8, lines 38-65; col. 12, lines 28-38: where a remote control device (such as that of Grannan, Kim, and Marvit above) may receive status of a target device (e.g., peripheral devices of Grannan, Kim, and Marvit) via an adaptor (e.g., the wireless hub of Grannan, Kim, and Marvit)]
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Grannan, Kim, Marvit, and Soneira with the teachings of Hayes to transmit device statuses to a smart remote so that the remote control may dynamically display a status of the target devices in response to communication with the remote control. [Hayes – col. 12, lines 28-38]

Regarding Claim 5, Grannan, Kim, Marvit, Soneira, and Hayes disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
[Grannan – Fig. 1: remote control 102; Kim – Fig. 3: remote control 60; Hayes – Fig. 1; col. 1, line 60 – col. 2, line 21]

Regarding Claim 13, Grannan, Kim, Marvit, and Soneira disclose all of the limitations of Claim 10 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 13 recites nearly identical limitations as Claim 4 above and is rejected similarly as that claim.

Regarding Claim 14, Grannan, Kim, Marvit, Soneira, and Hayes disclose all of the limitations of Claim 13 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 14 recites nearly identical limitations as Claim 5 above and is rejected similarly as that claim.


Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grannan, Kim, Marvit, and Soneira as applied to claims 1 and 10, respectively, above, and further in view of Allport (US 6,097,441) (as provided by the IDS submitted on 15 September 2021, hereinafter Allport)

Regarding Claim 6, Grannan, Kim, Marvit, and Soneira disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.

	Allport, in analogous art, teaches wherein the processor configured to move presentation of video content from a first display device to a second display device. [col. 5, lines 59-65: where the disclosure pertains to systems of a plurality of cooperating displays that may comprise two or more or even three or more displays; col. 7, lines 5-10; col. 8, lines 5-26; col. 10, lines 53-55: where a smart remote device may provide an instruction to a base station (i.e., the wireless hub of Grannan, Kim, Marvit, and Soneira) to initiate swapping of content such that content displayed on a first display may be swapped to be displayed on a second display]
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Grannan, Kim, Marvit, and Soneira with the teachings of Allport to move presentation of video content from a first display to a second display such that a user may search for desired programming on a first device without interfering with program currently playing on the second device, and thereafter transfer the newly found program to the primary (second) device. [Allport – col. 8, lines 5-26]

Regarding Claim 15, Grannan, Kim, Marvit, and Soneira disclose all of the limitations of Claim 10 which are analyzed as previously discussed with respect to that claim.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421